        2:17-cr-20037-JES-JEH # 364       Page 1 of 40                                       E-FILED
                                                                   Tuesday, 28 May, 2019 10:09:37 PM
                                                                        Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                           Plaintiff,    )
                                         )
        vs.                              )      Case No. 17-CR-20037
                                         )
BRENDT A. CHRISTENSEN,                   )
                                         )
                           Defendant.    )


    THE UNITED STATES OF AMERICA’S PROPOSED JURY INSTRUCTIONS

        NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, and Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and James B. Nelson, Department of Justice Trial

Attorney, hereby submits the attached proposed jury instructions in the above

captioned case, specifically reserving the right to withdraw any instructions or submit

any additional instructions required by circumstances occurring during the course of

the trial.

                                         Respectfully submitted,

                                         JOHN C. MILHISER
                                         UNITED STATES ATTORNEY

                                         s/ Bryan Freres
                                         Bryan Freres, Bar No. IL 6294791
                                         Assistant United States Attorney
                                         201 S. Vine St., Suite 226
                                         Urbana, IL 61802
                                         217/373-5875
                                         Bryan.Freres@usdoj.gov
       2:17-cr-20037-JES-JEH # 364        Page 2 of 40



       Members of the jury, I will now instruct you on the law that you must follow in
deciding this case. Each of you has a copy of these instructions to use in the jury room.
You must follow all of my instructions about the law, even if you disagree with them.
This includes the instructions I gave you before the trial, any instructions I gave you
during the trial, and the instructions I am giving you now.

        As jurors, you have two duties. Your first duty is to decide the facts from the
evidence that you saw and heard here in court. This is your job, not my job or anyone
else’s job.

      Your second duty is to take the law as I give it to you, apply it to the facts, and
decide if the government has proved the defendant guilty beyond a reasonable doubt.

      You must perform these duties fairly and impartially. Do not let sympathy,
prejudice, fear, or public opinion influence you. In addition, do not let any
person’s race, color, religion, national ancestry, or gender influence you.

      You must not take anything I said or did during the trial as indicating that I
have an opinion about the evidence or about what I think your verdict should
be.




Government Instruction No. 1

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 1.01
       2:17-cr-20037-JES-JEH # 364       Page 3 of 40



       The charges against the defendant are in a document called a superseding
indictment. You will have a copy of the superseding indictment during your
deliberations.

       The superseding indictment in this case charges that the defendant committed
the crimes of kidnapping resulting in death, and two counts of making false statements
to FBI agents. The defendant has pled not guilty to the charges.

       The superseding indictment is simply the formal way of telling the defendant
what crimes he is accused of committing. It is not evidence that the defendant is guilty.
It does not even raise a suspicion of guilt.




Government Instruction No. 2

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 1.02
      2:17-cr-20037-JES-JEH # 364         Page 4 of 40



                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                           Plaintiff,    )
                                         )
      vs.                                )       Case No. 17-CR-20037
                                         )
BRENDT A. CHRISTENSEN,                   )       Title 18, United States Code,
                                         )       Sections 1001 & 1201(a)(1)
                           Defendant.    )
                                         )

                                 SUPERSEDING
                                 INDICTMENT

                                     COUNT 1
                           (Kidnapping Resulting in Death)

THE GRAND JURY CHARGES:

      On or about June 9, 2017, in Champaign County, in the Central District of Illinois,

                             BRENDT A. CHRISTENSEN,

defendant herein, willfully and unlawfully seized, confined, inveigled, decoyed,

kidnapped, abducted, and carried away Yingying Zhang, and otherwise held her for his

own benefit and purpose, and used and caused to be used a means, facility, and

instrumentality of interstate commerce, namely, a Motorola cellular telephone and a

Saturn Astra motor vehicle, in committing and in furtherance of the commission of the

offense, which resulted in the death of Yingying Zhang.

      In violation of Title 18, United States Code, Section 1201(a)(1).




                                             4
        2:17-cr-20037-JES-JEH # 364         Page 5 of 40



                                         COUNT 2
                                     (False Statement)

THE GRAND JURY CHARGES:

        On or about June 12, 2017, in Champaign County, in the Central District of

Illinois,

                               BRENDT A. CHRISTENSEN,

defendant herein, willfully and knowingly made a materially false, fictitious, and

fraudulent statement and representation in a matter within the jurisdiction of the

executive branch of the Government of the United States, by stating to Federal Bureau

of Investigation (“FBI”) Special Agents Joel Smith and Michael Carter that he stayed at

his apartment and slept and played video games all day on June 9, 2017, when he knew

full well that he drove around the University of Illinois campus in the afternoon of June

9,2017, and picked up Yingying Zhang as she was waiting for a bus.

        In violation of Title 18, United States Code, Section 1001(a)(2).

                                         COUNT 3
                                     (False Statement)

THE GRAND JURY CHARGES:

        On or about June 15, 2017, in Champaign County, in the Central District of

Illinois,

                               BRENDT A. CHRISTENSEN,

defendant herein, willfully and knowingly made a materially false, fictitious, and

fraudulent statement and representation in a matter within the jurisdiction of the

executive branch of the Government of the United States, by stating to Federal Bureau

                                              5
       2:17-cr-20037-JES-JEH # 364        Page 6 of 40



of Investigation (“FBI”) Special Agent Anthony Manganaro that he dropped off an

Asian female in a residential area shortly after picking her up in his Saturn Astra on

June 9, 2017, when he knew full well that he did not drop the female off shortly after

picking her up, but instead, took her back to his apartment.

      In violation of Title 18, United States Code, Section 1001(a)(2).




Superseding Indictment


                                            6
       2:17-cr-20037-JES-JEH # 364       Page 7 of 40



      The defendant is presumed innocent of each and every one of the charges. This
presumption continues throughout the case, including during your deliberations. It is
not overcome unless, from all the evidence in the case, you are convinced beyond a
reasonable doubt that the defendant is guilty as charged.

      The government has the burden of proving the defendant’s guilt beyond a
reasonable doubt. This burden of proof stays with the government throughout the case.

      The defendant is never required to prove his innocence. He is not required to
produce any evidence at all.




Government Instruction No. 3

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 1.03


                                            7
       2:17-cr-20037-JES-JEH # 364        Page 8 of 40



        You must make your decision based only on the evidence that you saw and
heard here in court. Do not consider anything you may have seen or heard outside of
court, including anything from the newspaper, television, radio, the Internet, or any
other source.

      The evidence includes only what the witnesses said when they were testifying
under oath, the exhibits that I allowed into evidence, and the stipulations that the
lawyers agreed to. A stipulation is an agreement that certain facts are true or that a
witness would have given certain testimony.

      In addition, you may recall that I took judicial notice of certain facts that
may be considered as matters of common knowledge. You may accept those facts as
proved, but you are not required to do so.

      Nothing else is evidence. The lawyers’ statements and arguments are not
evidence. If what a lawyer said is different from the evidence as you remember it, the
evidence is what counts. The lawyers’ questions and objections likewise are not
evidence.

       A lawyer has a duty to object if he thinks a question is improper. If I sustained
objections to questions the lawyers asked, you must not speculate on what the answers
might have been.

      If, during the trial, I struck testimony or exhibits from the record, or told you to
disregard something, you must not consider it.




Government Instruction No. 4

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 2.01

                                             8
       2:17-cr-20037-JES-JEH # 364        Page 9 of 40



       Give the evidence whatever weight you decide it deserves. Use your common
sense in weighing the evidence, and consider the evidence in light of your own
everyday experience.

        People sometimes look at one fact and conclude from it that another fact exists.
This is called an inference. You are allowed to make reasonable inferences, so long as
they are based on the evidence.




Government Instruction No. 5

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 2.02

                                            9
      2:17-cr-20037-JES-JEH # 364        Page 10 of 40



       You may have heard the terms “direct evidence” and “circumstantial evidence.”
Direct evidence is evidence that directly proves a fact. Circumstantial evidence is
evidence that indirectly proves a fact.

       You are to consider both direct and circumstantial evidence. The law does not
say that one is better than the other. It is up to you to decide how much weight to give
to any evidence, whether direct or circumstantial.




Government Instruction No. 6

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 2.03

                                            10
      2:17-cr-20037-JES-JEH # 364        Page 11 of 40



      A defendant has an absolute right not to testify or present evidence. You may not
consider in any way the fact that the defendant did not testify or present evidence. You
should not even discuss it in your deliberations.




Government Instruction No. 7

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 2.05

                                           11
      2:17-cr-20037-JES-JEH # 364         Page 12 of 40



       Part of your job as jurors is to decide how believable each witness was, and how
much weight to give each witness’ testimony, including that of the defendant. You may
accept all of what a witness says, or part of it, or none of it.

      Some factors you may consider include:

             - the intelligence of the witness;

             - the witness’ ability and opportunity to see, hear, or know the things the
             witness testified about;

             - the witness’ memory;

             - the witness’ demeanor;

             - whether the witness had any bias, prejudice, or other reason to lie or
             slant the testimony;

             - the truthfulness and accuracy of the witness’ testimony in light of the
             other evidence presented; and

             - inconsistent or consistent statements or conduct by the witness.




Government Instruction No. 8

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.01

                                            12
      2:17-cr-20037-JES-JEH # 364        Page 13 of 40



      It is proper for an attorney to interview any witness in preparation for trial.




Government Instruction No. 9

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.02

                                            13
      2:17-cr-20037-JES-JEH # 364        Page 14 of 40



       You have heard evidence that before the trial, the defendant made statements
that may be inconsistent with his testimony here in court. You may consider an
inconsistent statement by the defendant made before the trial to help you decide how
believable the defendant’s testimony was here in court, and also as evidence of the truth
of whatever the defendant said in the earlier statement.




Government Instruction No. 10

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.04

                                           14
      2:17-cr-20037-JES-JEH # 364        Page 15 of 40



      You have heard testimony from witnesses who:

       -     received or hoped to receive a benefit in return for his or her cooperation
with the government;

       You may give these witnesses’ testimony whatever weight you believe is
appropriate, keeping in mind that you must consider that testimony with caution and
great care.




Government Instruction No. 11

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.05


                                           15
      2:17-cr-20037-JES-JEH # 364        Page 16 of 40



       You have heard testimony and received evidence that the defendant made
statements to law enforcement officers. You must decide whether the defendant
actually made the statement and, if so, how much weight to give to the statement. In
making these decisions, you should consider all of the evidence, including the
defendant’s personal characteristics and circumstances under which the statement may
have been made.




Government Instruction No. 12

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.09

                                           16
      2:17-cr-20037-JES-JEH # 364        Page 17 of 40



        You have heard testimony and evidence that the defendant expressed interest in
serial killers, engaged in a BDSM relationship, kept graphic photographs of restrained
women on his computer, attempted to arrange a consensual kidnapping via
FetLife.com, and that his favorite book was American Psycho. Before using this evidence,
you must decide whether it is more likely than not that the defendant expressed interest
in serial killers, engaged in a BDSM relationship, kept graphic photographs of
restrained women on his computer, attempted to arrange a consensual kidnapping via
FetLife.com, and that his favorite book was American Psycho. If you decide that he did,
then you may consider this evidence to help you decide the defendant’s motive, intent,
and plan for engaging in a kidnapping. You may not consider it for any other purpose.
Keep in mind that the defendant is on trial here for kidnapping resulting in death and
making false statements to FBI agents, not for expressing interest in serial killers,
engaging in a BDSM relationship, possessing graphic photographs, attempting to
arrange a consensual kidnapping on FetLife.com, or having American Psycho as his
favorite book.

        You have heard testimony and evidence that the defendant posed as a police
officer and attempted to lure E.H. into his car on the morning of June 9, 2017. Before
using this evidence, you must decide whether it is more likely than not that the
defendant posed as a police officer and attempted to lure E.H. into his car on the
morning of June 9, 2017. If you decide that he did, then you may consider this evidence
to help you decide the defendant’s motive, intent, plan and identity for engaging in a
kidnapping. You may not consider it for any other purpose. Keep in mind that the
defendant is on trial here for kidnapping resulting in death and making false statements
to FBI agents, not for posing as a police officer and attempting to lure E.H. into his car
on the morning of June 9, 2017.




Government Instruction No. 13

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.11


                                            17
      2:17-cr-20037-JES-JEH # 364        Page 18 of 40



        You have heard testimony of an identification of a person. Identification
testimony is an expression of the witness’ belief or impression. In evaluating this
testimony, you should consider the opportunity the witness had to observe the person
at the time and to make a reliable identification later. You should also consider the
circumstances under which the witness later made the identification.




Government Instruction No. 14

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.12 (modified)



                                           18
      2:17-cr-20037-JES-JEH # 364        Page 19 of 40



       You have heard witnesses, namely, Amanda Bakker, William O’Sullivan, Greg
Catey, and Jeremy Bruketta, who gave opinions and testimony about DNA and
serology analysis and identification, computer forensics, phone location analysis, and
cadaver dog handling. You do not have to accept these witnesses’ opinions or
testimony. You should judge these witnesses’ opinions and testimony the same way
you judge the testimony of any other witness. In deciding how much weight to give to
these opinions and testimony, you should consider the witnesses’ qualifications, how
they reached their opinions and conclusions, and the factors I have described for
determining the believability of testimony.




Government Instruction No. 15

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.13


                                           19
      2:17-cr-20037-JES-JEH # 364        Page 20 of 40



      You have heard recorded conversations and seen video recordings. This is
proper evidence that you should consider together with and in the same way you
consider the other evidence.

       You were also given transcripts of the conversations on the recordings to help
you follow the recordings as you listened to them. The recordings are the evidence of
what was said and who said it. The transcripts are not evidence. If you noticed any
differences between what you heard in a conversation and what you read in the
transcripts, your understanding of the recording is what matters. In other words, you
must rely on what you heard, not what you read. And if you could not hear or
understand certain parts of a recording, you must ignore the transcripts as far as those
parts are concerned.

        I am providing you with the recordings and a device with instructions on its use.
It is up to you to decide whether to listen to the recordings during your deliberations.
You may, if you wish, rely on your recollections of what you heard during the trial.

        If, during your deliberations, you wish to have another opportunity to view any
transcripts as you listen to a recording, send a written message to the court security
officer, and I will provide you with the transcripts.




Government Instruction No. 16

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.14


                                           20
      2:17-cr-20037-JES-JEH # 364        Page 21 of 40



      Certain summaries were admitted in evidence. You may use those summaries as
evidence even though the underlying documents or evidence are not here.

      It is up to you to decide how much weight to give to the summaries.




Government Instruction No. 17

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.16


                                           21
      2:17-cr-20037-JES-JEH # 364        Page 22 of 40



       If you have taken notes during the trial, you may use them during deliberations
to help you remember what happened during the trial. You should use your notes only
as aids to your memory. The notes are not evidence. All of you should rely on your
independent recollection of the evidence, and you should not be unduly influenced by
the notes of other jurors. Notes are not entitled to any more weight than the memory or
impressions of each juror.




Government Instruction No. 18

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.18



                                           22
      2:17-cr-20037-JES-JEH # 364        Page 23 of 40



      You have heard evidence obtained from the government’s use of informants. The
government is permitted to use these techniques. You should consider evidence
obtained this way together with and in the same way you consider the other evidence.




Government Instruction No. 19

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 3.19



                                           23
      2:17-cr-20037-JES-JEH # 364        Page 24 of 40



       The indictment charges that the crimes happened “on or about” June 9, June 12,
and June 15. The government must prove that the crimes happened reasonably close to
the dates. The government is not required to prove that the crimes happened on those
exact dates.




Government Instruction No. 20

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 4.05


                                           24
      2:17-cr-20037-JES-JEH # 364        Page 25 of 40



       In deciding your verdict, you should not consider the possible punishment for
the defendant at this time. If you decide that the government has proved the defendant
guilty beyond a reasonable doubt, then the punishment will be considered at a later
date and time through a different trial stage.




Government Instruction No. 21

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 4.08 (modified)


                                           25
       2:17-cr-20037-JES-JEH # 364         Page 26 of 40



       Count 1 of the superseding indictment charges the defendant with kidnapping
resulting in death. In order for you to find the defendant guilty of this charge, the
government must prove each of the following elements beyond a reasonable doubt:

      1. The defendant knowingly and willfully seized, confined, inveigled, decoyed,
kidnapped, abducted or carried away Yingying Zhang as charged;

      2. The defendant otherwise held Yingying Zhang for his own benefit and
purpose;

       3. The defendant used any means, facility, or instrumentality of interstate or
foreign commerce in committing or in furtherance of the commission of the offense; and

       4. Yingying Zhang’s death resulted.

      If you find from your consideration of all the evidence that the government has
proved each of these elements beyond a reasonable doubt as to the charge you are
considering, then you should find the defendant guilty of that charge.

       If, on the other hand, you find from your consideration of all the evidence that
the government has failed to prove any one of these elements beyond a reasonable
doubt as to the charge you are considering, then you should find the defendant not
guilty of that charge.




Government Instruction No. 22

United States v. Sandoval, 347 F.3d 627, 633 (7th Cir. 2003); 18 U.S.C. § 1201(a)(1),
Kidnapping Resulting in Death – Elements


                                              26
      2:17-cr-20037-JES-JEH # 364        Page 27 of 40



       A person acts knowingly if he realizes what he is doing and is aware of the
nature of his conduct, and does not act through ignorance, mistake, or accident. In
deciding whether the defendant acted knowingly, you may consider all of the evidence,
including what the defendant did or said.




Government Instruction No. 23

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 4.10


                                           27
       2:17-cr-20037-JES-JEH # 364         Page 28 of 40



      A motor vehicle is an instrumentality of interstate commerce. A cellular
telephone is an instrumentality of interstate commerce.




Government Instruction No. 24

United States v. Mandel, 647 F.3d 710, 720-22 (7th Cir. 2011); United States v. Richeson, 338
F.3d 653, 660-61 (7th Cir. 2003)

                                             28
      2:17-cr-20037-JES-JEH # 364        Page 29 of 40



      Counts 2 and 3 of the superseding indictment charges the defendant with
making a false statement. In order for you to find the defendant guilty of this charge,
the government must prove each of the following elements beyond a reasonable doubt:

1.    The defendant made a statement; and

2.    The statement was false; and

3.    The statement was material; and

4.    The defendant acted knowingly and willfully; and

5.     The defendant made the statement in a matter within the jurisdiction of the
executive branch of the government of the United States.

      If you find from your consideration of all the evidence that the government has
proved each of these elements beyond a reasonable doubt as to the charge you are
considering, then you should find the defendant guilty of that charge.

        If, on the other hand, you find from your consideration of all the evidence that
the government has failed to prove any of these elements beyond a reasonable doubt as
to the charge you are considering, then you should find the defendant not guilty of that
charge.




Government Instruction No. 25

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.), at 272
18 U.S.C. § 1001; Making a False Statement or Representation – Elements

                                            29
      2:17-cr-20037-JES-JEH # 364        Page 30 of 40



      A statement is false if it was untrue when made.




Government Instruction No. 26

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.), at 276
18 U.S.C. § 1001; Definition of False, Fictitious

                                            30
      2:17-cr-20037-JES-JEH # 364        Page 31 of 40



       A statement is material if it is capable of influencing the actions of the body or
agency, in this case the FBI. The government is not required to prove that the statement
actually influenced the actions of the body or agency.




Government Instruction No. 27

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.), at 278
18 U.S.C. § 1001; Definition of Materiality

                                            31
      2:17-cr-20037-JES-JEH # 364         Page 32 of 40



       A person acts willfully if he acts voluntarily and intentionally, and with the
intent to do something the law forbids.




Government Instruction No. 28

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.), at 279
18 U.S.C. § 1001; Definition of Willfully

                                            32
      2:17-cr-20037-JES-JEH # 364        Page 33 of 40



       The Federal Bureau of Investigation (“FBI”) is a part of the executive branch of
the government of the United States. Statements or representations concerning the
investigation of Yingying Zhang’s kidnapping are within the jurisdiction of that branch.




Government Instruction No. 29

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.), at 280
18 U.S.C. § 1001; Definition of Department or Agency

                                            33
      2:17-cr-20037-JES-JEH # 364        Page 34 of 40



       Once you are all in the jury room, the first thing you should do is choose a
foreperson. The foreperson should see to it that your discussions are carried on in an
organized way and that everyone has a fair chance to be heard. You may discuss the
case only when all jurors are present.

       Once you start deliberating, do not communicate about the case or your
deliberations with anyone except other members of your jury. You may not
communicate with others about the case or your deliberations by any means. This
includes oral or written communication, as well as any electronic method of
communication, such as telephone, cell phone, smart phone, iPhone, Blackberry,
computer, text messaging, instant messaging, the Internet, chat rooms, blogs, websites,
or services like Facebook, Instagram, LinkedIn, YouTube, Twitter, Snapchat, or any
other method of communication.

       If you need to communicate with me while you are deliberating, send a note
through the court security officer. The note should be signed by the foreperson, or by
one or more members of the jury. To have a complete record of this trial, it is important
that you do not communicate with me except by a written note. I may have to talk to
the lawyers about your message, so it may take me some time to get back to you. You
may continue your deliberations while you wait for my answer. Please be advised that
transcripts of trial testimony are not available to you. You must rely on your collective
memory of the testimony.

      If you send me a message, do not include the breakdown of any votes you may
have conducted. In other words, do not tell me that you are split 6–6, or 8–4, or
whatever your vote happens to be.




Government Instruction No. 30

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 7.01 (modified)

                                           34
      2:17-cr-20037-JES-JEH # 364        Page 35 of 40



       Verdict forms have been prepared for you. You will take these forms with you to
the jury room.

      [Read the verdict forms.]

       When you have reached unanimous agreement, your foreperson will fill in, date,
and sign the verdict forms. Each of you will sign it.

      Advise the court security officer once you have reached a verdict. When you
come back to the courtroom, the clerk will read the verdict aloud.




Government Instruction No. 31

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 7.02


                                           35
      2:17-cr-20037-JES-JEH # 364        Page 36 of 40



     The verdict must represent the considered judgment of each juror. Your verdict,
whether it is guilty or not guilty, must be unanimous.

       You should make every reasonable effort to reach a verdict. In doing so, you
should consult with each other, express your own views, and listen to your fellow
jurors’ opinions. Discuss your differences with an open mind. Do not hesitate to re-
examine your own view and change your opinion if you come to believe it is wrong.
But you should not surrender your honest beliefs about the weight or effect of evidence
just because of the opinions of your fellow jurors or just so that there can be a
unanimous verdict.

       The twelve of you should give fair and equal consideration to all the evidence.
You should deliberate with the goal of reaching an agreement that is consistent with the
individual judgment of each juror.

      You are impartial judges of the facts. Your sole interest is to determine whether
the government has proved its case beyond a reasonable doubt.




Government Instruction No. 32

Pattern Criminal Jury Instructions of the Seventh Circuit (2012 Ed.) No. 7.03

                                           36
      2:17-cr-20037-JES-JEH # 364       Page 37 of 40



                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                          Plaintiff,    )
                                        )
      vs.                               )        Case No. 17-CR-20037
                                        )
BRENDT A. CHRISTENSEN,                  )        Title 18, United States Code,
                                        )        States Code, Section 1201(a)(1).
                          Defendant.    )

                                       VERDICT

       We, the jury, find the defendant, Brendt A. Christensen, _____________________
                                                                 (guilty, not guilty)
of the offense of kidnapping result in death as charged in Count 1 of the Superseding

Indictment.


                                                 DATE:




                                                 Foreperson



Government Instruction No. 33

Verdict Form – Kidnapping Resulting in Death

                                            37
      2:17-cr-20037-JES-JEH # 364        Page 38 of 40



                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                          Plaintiff,     )
                                         )
vs.                                      )        Case No. 17-CR-20037
                                         )
BRENDT A. CHRISTENSEN,                   )        Title 18, United States Code,
                                         )        States Code, Section 1001(a)(2).
                          Defendant.     )

                                       VERDICT

       We, the jury, find the defendant, Brendt A. Christensen, _____________________
                                                                 (guilty, not guilty)
of the offense of making false statements as charged in Count 2 of the Superseding

Indictment.

                                                  DATE: _____________________________

____________________________________              ____________________________________

____________________________________              ____________________________________

____________________________________              ____________________________________

____________________________________              ____________________________________

____________________________________              ____________________________________

____________________________________              ____________________________________
                                                  Foreperson




Government Instruction No. 34

Verdict Form – Making False Statements

                                             38
      2:17-cr-20037-JES-JEH # 364        Page 39 of 40



                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                          Plaintiff,     )
                                         )
vs.                                      )        Case No. 17-CR-20037
                                         )
BRENDT A. CHRISTENSEN,                   )        Title 18, United States Code,
                                         )        States Code, Section 1001(a)(2).
                          Defendant.     )

                                       VERDICT

       We, the jury, find the defendant, Brendt A. Christensen, _____________________
                                                                 (guilty, not guilty)
of the offense of making false statements as charged in Count 3 of the Superseding

Indictment.

                                                  DATE: _____________________________

____________________________________              ____________________________________

____________________________________              ____________________________________

____________________________________              ____________________________________

____________________________________              ____________________________________

____________________________________              ____________________________________

____________________________________              ____________________________________
                                                  Foreperson




Government Instruction No. 35

Verdict Form – Making False Statements

                                             39
      2:17-cr-20037-JES-JEH # 364         Page 40 of 40




                              CERTIFICATE OF SERVICE

        I hereby certify that on May 28, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following: Robert Tucker, George Tasseff, Julie Brain, and Elisabeth Pollock.



                                          s/ Bryan D. Freres
                                          Bryan D. Freres, Bar No. IL 6294791
                                          Assistant United States Attorney
                                          201 S. Vine St., Suite 226
                                          Urbana, IL 61802
                                          Phone: 217/373-5875
                                          FAX: 217-373-5891
                                          bryan.freres@usdoj.gov




                                            40
